DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 24 January 2022 in response to the Office Action of 22 September 2021 are acknowledged and have been entered. Claims 8-13 are cancelled. Claims 1-7 and 14 are amended. Claims 15-18 are newly presented. Claims 1-7 and 14-18 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicant’s amendments and/or arguments.

Information Disclosure Statement

The Information Disclosure Statement filed 12/22/2021 has been considered.

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claim 14 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendments.  

Withdrawn Claim Rejections - 35 USC § 102
The rejection of claims 1-4, 8, 9 under 35 U.S.C. 102(a)(1) has been withdrawn due to applicant’s amendments.  

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims  under 35 U.S.C. 103 has been withdrawn for the reasons discussed in the ‘Reasons for Allowance’ section below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robin C. Chiang, Ph.D.,  Reg. No. 46,619 on 23 March 2022.

Specification
Change Asperigillus to Aspergillus in paragraphs [0007], [0008], [0010], [0011], and [0026]. 

At page 1, after paragraph [0003], add the following paragraph:

SEQUENCE LISTING

The instant application contains a Sequence Listing which has been submitted electronically in ASCII format and is hereby incorporated by reference in its entirety. Said ASCII copy, created on February 19, 2019, is named 2016_092_02_Sequence_Listing_ST25.txt and is 6470 bytes in size.


Claims
1. (Currently Amended) An Aspergillus niger host cell comprising a nucleic acid encoding a gene of interest operatively linked to an ecm33 promoter of an ascomycete fungi, wherein the gene of interest is heterologous to the ecm33 promoter and/or to the Aspergillus niger host cell.

2. (Currently Amended) The Aspergillus niger host cell of claim 1, wherein the ascomycete fungi is an  Aspergillus species.

3. (Currently Amended) The  Aspergillus niger host cell of claim 2, wherein the  Aspergillus species is an  Aspergillus niger.

4. (Currently Amended) The Aspergillus niger host cell of claim 3, wherein the Aspergillus niger is an Aspergillus niger strain 1015.

5. (Currently Amended) The Aspergillus niger host cell of claim 1, wherein the ecm33 promoter comprises the nucleotide sequence of SEQ ID NO:1.

6. (Currently Amended) The Aspergillus niger host cell of claim 1, wherein the gene of interest is a glycoside hydrolase enzyme.

7. (Currently Amended) The Aspergillus niger host cell of claim 6, wherein the glycoside hydrolase enzyme is a glucosidase.



9. (Previously Canceled).

10. (Previously Canceled).

11. (Previously Canceled).

12. (Previously Canceled).

13. (Previously Canceled).

14. (Currently Amended) A method of expressing a heterologous gene of interest in an Aspergillus niger host cell, comprising: (a) introducing a nucleic acid encoding a queen of interest operatively linked to an ecm33 promoter of an ascomycete fungi, wherein the queen of interest is heterologous to the ecm33 promoter and/or to Aspergillus niger, into an A. niger host cell, and (b) culturing or growing the host cell in a medium 

15. (Currently Amended) The method of claim 14, further comprising (c) separating or purifying [[the]] a gene product encoded by the gene of interest from 

Aspergillus niger host cell of claim 1, wherein the ecm33 promoter is heterologous to Aspergillus niger host cell.

17. (Currently Amended) The Aspergillus niger host cell of claim 16, wherein the gene of interest is heterologous to Aspergillus niger host cell.

18. (Currently Amended) The Aspergillus niger host cell of claim 1, wherein the gene of interest is heterologous to Aspergillus niger host cell.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Takada (Takada et al. February 2010. Molecular Biology. Vol. 21,
p674-685; cited on the Information Disclosure Statement, filed 12/22/2021), Fang (Fang et al. 2014 PLoS One 9(1), 1-11), and Andersen (Andersen et al. 2011. Genome Research. Vol. 21, p885-897).
Takada teaches regions in the ecm33+ promoter that are involved in the Pmk1-dependent ecm33 expression using a reporter system in which the ecm33 promoter and regions of the ecm33+ promoter were subcloned into a luciferase reporter vector  [pg. 677, col. 1, para 3 – col. 2, para 1].  However, Takada teaches using these the ecm33+ promoters in Schizosaccharomyces pombe cells [Table 1].  Fang teaches that Δpub1 mutants exhibited enhanced ecm33 promoter activity in comparison with that of S. pombe wild type cells [Fig. 4E].   This is a teaching that the ecm33 promoter exhibited normal promoter in S. pombe wild type cells.  Anderson teaches that A. niger has become one of the major workhorses in A. niger wild-type strain ATCC 1015 and its complete genome sequence.  Anderson is silent in regards to promoters that are responsible for the high production of enzymes and organic acids.
None of Takada, Fang, Anderson, nor the prior art, alone or in combination, teach or suggest a rationale to operably link a gene of interest to an ecm33 promoter of an ascomycete fungi in an Aspergillus niger host cell for high enzyme production.  Moreover, the art is silent with regards that emc33 is a strong promoter capable enhancing the production of molecules.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7 and 14-18 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636